DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trim et al. (US 2020/0177529 A1, “Trim”) in view of Dunn et al. (US 2020/0394360 A1, “Dunn”).
As to claims 1, 17, Trim discloses a method comprising: 
processing audio data included in a data stream associated with an application (contextual program 200 uses speech recognition, e.g. NLP, to derive a textual representation of audio content of a live stream, para. 0027); 
based at least in part on the processing, determining a context corresponding to the audio data (based on the derived textual representation, contextual program 200 determines a topic of the audio of the live stream, para. 0027, 0029); 
applying textual data retrieved from a chat feature of the application (contextual program 200 utilizes NLP to determine a classification for each comment of comment section 318, para. 0031); 
computing, based at least in part on the textual data, data indicative of a relevance of the textual data to the determined context (contextual program 200 identifies comments within the chat content that correlate to the classification of the presentation content, para. 0032, and assigns each comment with a threshold score, para. 0037-0038); and 
based at least in part on the relevance of the textual data, determining a display option for the textual data within the chat feature of the application (contextual program 200 displays comments within the chat content that correlate to the classification of the presentation content, para. 0034, 0036).
Trim differs from claims 1, 17 in that it does not disclose: determining a breadth for the context; and selecting at least one neural network from a plurality of neural networks corresponding to the determined context based at least one the breadth for the context.
Dunn teaches selecting a specific neural network from a plurality of different neural networks, customized for a particular intent category, with different neural networks for narrower intent categories (para. 0115).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trim with the above teaching of Dunn in order to limit the size and complexity of the individual neural networks for improved efficiency, as taught by Dunn (para. 0115).
As to claims 2, 19, Trim in view of Dunn discloses: wherein the display option includes at least one of: 
causing display of the textual data within the chat feature when the textual data is determined to be relevant to the determined context (Trim: contextual program can display contextually relevant chat content in relevant comment section 326, para. 0024, 0034-0036); 
refraining from displaying the textual data within the chat feature when the textual data is determined to be irrelevant to the determined context; 
filtering out at least a portion of the textual data when the portion is determined to be irrelevant to the determined context; or 
causing display of the textual data after other textual data determined to be relevant when the textual data is determined to be irrelevant to the determined context (Trim: comment section 322 is displayed after relevant comment section 324, Fig. 3B).
As to claim 5, Trim in view of Dunn discloses: wherein the breadth for the context is determined based at least on a confidence level corresponding to the context (Dunn: confidence score, para. 0113, 0130).
As to claim 6, Trim in view of Dunn discloses: wherein the streaming application includes at least one of a game streaming application, a video conferencing application, or a video streaming application (Trim: live video stream, para. 0020-0022; Dunn: video chat, para. 0090).
As to claim 7, Trim in view of Dunn discloses: wherein the processing the audio data includes applying the audio data to a natural language processing algorithm (Trim: contextual program 200 utilizes natural language processing to derive a textual representation of audio content of a live stream, para. 0027).
As to claim 8, Trim in view of Dunn discloses wherein the determining the context includes:
processing the audio data to determine one or more keywords (Dunn: intent may be determined by identifying keywords, para. 0085); and 
determining the context based at least in part on the one or more keywords (para. 0085).
As to claim 9, Trim in view of Dunn discloses: 
applying textual data representative of the audio data to another neural network (Dunn: different neural networks are associated with different intent categories with varying levels of specificity, para. 0005, 0115); and 
computing, using the another neural network, an indicia representative of the context (Dunn: based on outputs of a neural network, an intent category can be assigned, para. 0085, 0086).
As to claim 20, Trim in view of Dunn discloses: wherein the system is comprised in at least one of: 
a system for performing deep learning operations; 
a system implemented using an edge device (Trim: edge server, para. 0059); 
a system incorporating one or more virtual machines (Dunn: virtual assistant, para. 0082); 
a system implemented at least partially in a data center (Dunn: contact center; para. 0131); or 
a system implemented at least partially using cloud computing resources (Dunn: cloud components, para. 0143).
Claim(s) 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trim in view of Dunn, as applied to claims 1, 17 above, and further in view of Barajas Gonzalez et al. (US 2018/0048721 A1, “Gonzalez”).
Trim in view of Dunn differs from claims 4, 18 in that it does not disclose: 
computing, using the neural network and based at least in part on the textual data, data indicating whether the textual data is offensive or inoffensive, 
wherein the determining the display option is further based at least in part on whether the textual data is offensive or inoffensive.
Gonzalez teaches analyzing comments associated with shared media and filtering out and displaying those determined to be irrelevant, inappropriate, or even offensive, based on a pre-set quality algorithm (para. 0018, 0083, 0068; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trim in view of Dunn with the above teaching of Gonzalez in order to enrich the overall shared media experience for the user, as taught by Gonzalez (para. 0014-0015).
Claim(s) 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2018/0359199 A1, “Nguyen”) in view of Sethumadhavan et al. (US 2022/0129905 A1, “Sethumadhavan”).
As to claim 10, Nguyen discloses a method comprising: 
receiving a data stream associated with an application (video chat application, para. 0047); 
generating a textual representation of the data stream based at least in part on audio data included in the data stream (speech input is converted to text, para. 0048); 
determining that the textual representation includes a trigger phrase (natural language processor 310 determines specific token phrases which trigger response options, para. 0037, 0051); 
determining, based at least in part on the trigger phrase, one or more response options (based on the determined tokens, the system determines the most appropriate action response options to display to the user, para. 0038, 0056).
Nguyen differs from claim 10 in that it does not disclose: filtering one or more responses input by one or more users within a chat feature of the application based at least one the one or more response options.
Sethumadhavan teaches filtering user responses in a chat which are irrelevant to the current chat interaction (para. 0053). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen with the above teaching of Sethumadhavan in order to provide a more effective interaction.
As to claim 11, Nguyen in view of Sethumadhavan discloses: 
comparing words from the textual representation to a trigger phrase dictionary including the trigger phrase (Nguyen: key words are isolated and compared with a preexisting matrix where certain tokens are associated with certain topics which trigger possible action responses, para. 0051-0052, 0069, including a list of tokens that indicate a question phrase, para. 0037); and 
determining that one or more of the words correspond to the trigger phrase (Nguyen: matches are identified, para. 0037).
As to claim 13, Nguyen in view of Sethumadhavan discloses: wherein the application corresponds to a streaming application (video chat application, 0047) executed within a cloud computing environment (Nguyen: cloud-based computing systems, para. 0058, 0094).
As to claim 14, Nguyen in view of Sethumadhavan discloses: wherein the streaming application includes at least one of a game streaming application, a video conferencing application, or a video streaming application (Nguyen: video chat application, 0047).
As to claim 15, Nguyen in view of Sethumadhavan discloses: wherein at least one of the trigger phrase or the one or more response options are customized by a user of the application (Nguyen: response options are personalized and tailored to the user, para. 0006, 0033, 0036, 0038-0039, 0042).
As to claim 16, Nguyen in view of Sethumadhavan discloses: filtering out one or more responses within the chat feature that do not correspond to the one or more response options (Nguyen: the most appropriate action response options are determined, para. 0038, 0040).
12.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Sethumadhavan, as applied to claim 10 above, and further in view of Milligan et al. (US 2017/0180294 A1, “Milligan”).
Nguyen in view of Sethumadhavan discloses: 
applying data representative of the textual representation to another network (Nguyen: comparing historical message and action response data across multiple devices and servers in order to provide the most accurate and intelligent set of action responses to the user, para. 0044); and 
computing, using the another network, data indicative of the trigger phrase (Nguyen: para. 0044).
Although Nguyen in view of Sethumadhavan discloses the use of machine-learning algorithms to generate new relationships to leverage future intelligent action responses (Nguyen: para. 0042), it differs from claim 12 in that it does not explicitly disclose neural networks.
Milligan teaches providing automatic response suggestions in a message exchange thread using neural networks (para. 0086).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen in view of Sethumadhavan with the above teaching of Milligan in order to improve the efficiency and accuracy of the machine learning models, as taught by Milligan (para. 0086).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652